DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a coffee capsule housed within the water capsule and holding a quantity of coffee” in lines 3-4.  It is unclear if the limitation “holding a quantity of coffee” is associated with “a coffee capsule” or if the limitation “holding a quantity of coffee” is associated with “the water capsule.”  For purposes of examination Examiner interprets this particular limitation to require “a coffee capsule housed within the water capsule wherein the coffee capsule holds a quantity of coffee.”
Claim 8 recites the limitation “the capsule” in line 1.  It is unclear if this refers to “a water capsule” recited in Claim 1, line 2, if this refers to “a coffee capsule” recited in Claim 1, line 3, or to an entirely different capsule.
Clarification is required.
Claims 2-7, 9, and 16-19 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness.

Claims 1, 3, 5-8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aviles et al. US 2014/0161940 (cited on Information Disclosure Statement filed April 7, 2021) in view of Savage US 2015/0314955 or Pribus et al. US 2013/0068109 or alternatively Claims 1, 3, 5-8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aviles et al. US 2014/0161940 (cited on Information Disclosure Statement filed April 7, 2021) in view of Savage US 2015/0314955 or Pribus et al. US 2013/0068109 in further view of Evgi EP 1 658 796 (cited on Information Disclosure Statement filed April 7, 2021).
Regarding Claim 1, Aviles et al. discloses a capsule (cartridge 10) comprising a water capsule (second chamber 14b), a coffee capsule (first chamber 14a), and a water hole valve (valve 44) disposed on the water capsule (second chamber 14b) (‘940, Paragraph [0026]) whereby the water capsule (second chamber 14b) holds a quantity of liquid (fluid 25), the coffee capsule (first chamber 14a) is housed within the water capsule (second chamber 14b) and holds a quantity of coffee (beverage medium 20 e.g. ground coffee) (‘940, FIG. 1) (‘940, Paragraph [0018]).
Further regarding Claim 1, Aviles  et al. teaches a quantity of liquid being disposed within the water capsule (second chamber 14b) being a fluid such as a dairy product of a liquid flavoring (‘940, Paragraph [0018]).  The claim recites “A capsule comprising” and “a water capsule holding a quantity of water.”  The fluid dairy product or the liquid flavoring would necessarily contain a quantity of water, i.e. a fluid would necessarily contain water to be in a fluid state.  The claim recites the transitional phrase “comprising” which is an inclusive or open ended transitional phrase that does not exclude additional, unrecited elements in view of Mars Inc. v. H.J. Heinz Co., 377 F.3d 
Further regarding Claim 1, Aviles et al. discloses the valve being disposed on the coffee capsule but does not disclose the valve being a water hole valve disposed on the water capsule.  Additionally, Aviles et al. discloses the quantity of liquid being disposed within the water capsule (second chamber 14b) being a fluid that is an alcoholic ingredient, dairy product, or liquid flavoring but does not teach the fluid being a quantity of water.
Savage discloses capsule comprising a first outer capsule (second chamber 232) and a second inner capsule (first chamber 231) housed within the first outer capsule (second chamber 232) (‘955, Paragraphs [0019] and [0028]) wherein the second inner capsule (first chamber 231) holds a quantity of coffee (solute 210 may be a beverage medium, e.g. ground coffee) (‘955, Paragraph [0026]).  Savage further discloses a valve disposed on the first outer capsule to permit beverage to exit or outflow from the bottom of the first outer capsule (‘955, FIG. 2) (‘955, Paragraph [0026]).
Both Aviles et al. and Savage are directed towards the same field of endeavor of beverage capsules used in beverage making machines wherein the beverage capsules comprise two separate chamber divided by a divider (‘940, Paragraph [0019]) (‘955, Paragraph [0019]) wherein the inner chamber contains coffee (‘940, Paragraph [0018]) 
Alternatively regarding Claim 1 with respect to the limitations regarding the valve being a water hole valve disposed on the water capsule, Pribus et al. discloses a capsule comprising an outlet having a one way valve (one way valve 40) sized and configured to allow fluidic flow from the outlet reservoir to beyond the capsule housing (‘109, FIG. 5) (‘109, Paragraphs [0013] and [0035]).
Both Aviles et al. and Pribus et al. are directed towards the same field of endeavor of beverage capsule used in a beverage making machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bottom of the outer water capsule of Aviles et al. and incorporate a valve in the form of a water hole valve that is disposed on the bottom of the outermost capsule since Pribus et al. teaches that it was known and conventional to incorporate a valve at the bottom of an outermost beverage capsule for dispensing (‘109, Paragraph [0035]).
Further regarding Claim 1, in the event that it can be argued that the limitations “a water capsule holding a quantity of water” necessarily entails a water capsule holding a quantity of water without the presence of any other ingredients and in the event that it 
Both Aviles et al. and Evgi are directed towards the same field of endeavor of beverage capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aviles et al. and construct the liquid disposed within the water capsule to be a quantity of water since Evgi et al. teaches that water was a known fluid component capable of mixing with coffee in the coffee beverage preparation art (‘796, Paragraph [0016]).
Further regarding Claim 1, the limitations “for releasing the water within the water capsule into a coffee machine” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable 
Regarding Claim 3, Aviles et al. discloses a plurality of holders (membrane 40 and valves 44) disposed on the coffee capsule (‘940, Paragraph [0026]).
Further regarding Claim 3, the limitations “configured to keep the coffee capsule ready for perforation by the coffee machine” are limitations regarding the intended use of the capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 5, Aviles et al. discloses the coffee capsule (first chamber 14a) being disposed on a side of an inside of the water capsule (second chamber 14b) (‘940, FIG. 1).
Regarding Claim 6, Aviles et al. discloses the coffee capsule comprising a metallic container (‘940, Paragraphs [0021] and [0040]).  The container can have any shape including a frustoconical shape (‘940, Paragraph [0020]).  The frustoconical shape broadly reads on the claimed shape of the container tapering at one end.  The In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 7, Aviles et al. discloses the water capsule (second chamber 14b) comprising a front side and the coffee capsule comprising an inner ring (membrane 40 having annular or washer like shape) (‘940, Paragraph [0023]).
Further regarding Claim 7, the limitations “configured for keeping the coffee capsule from exiting the water capsule from the front side of the water capsule” are limitations regarding the intended use of the capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 8, Aviles et al. discloses the capsule being made of polypropylene plastic material (‘940, Paragraph [0021]).
Further regarding Claim 8, the limitations “constructed via injection moulding” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe,
Regarding Claim 17, Aviles et al. discloses the water capsule comprising a rectangular shape (‘940, Paragraphs [0020] and [0040]).
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aviles et al. US 2014/0161940 (cited on Information Disclosure Statement filed April 7, 2021) in view of Savage US 2015/0314955 or Pribus et al. US 2013/0068109 as applied to claim 1 above in view of Garcia Rios US 2019/0150657 or alternatively Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aviles et al. US 2014/0161940 (cited on Information Disclosure Statement filed April 7, 2021) in view of Savage US 2015/0314955 or Pribus et al. US 2013/0068109 in further view of Evgi EP 1 658 796 (cited on Information Disclosure Statement filed April 7, 2021) as applied to claim 1 above in view of Garcia Rios US 2019/0150657.
Regarding Claim 2, modified Aviles et al. is silent regarding a plurality of guides being disposed on the water capsule capable of keeping the water capsule centered while entering the coffee machine.
Garcia Rios discloses a capsule comprising a plurality of guides disposed on the capsule capable of keeping the capsule centered while entering the coffee machine (at enclosing member) (‘657, Paragraphs [0019]-[0020]).
Both Aviles et al. and Garcia Rios are directed towards the same field of endeavor of beverage capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aviles et al. and construct the water capsule with a plurality of guides on the water capsule in order to increase the correct centering 
Regarding Claim 16, Garcia Rios discloses the plurality of guides being embossed, i.e. raised in relief from a surface, one the capsule (‘657, FIG. 2).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aviles et al. US 2014/0161940 (cited on Information Disclosure Statement filed April 7, 2021) in view of Savage US 2015/0314955 or Pribus et al. US 2013/0068109 as applied to claim 1 above in view of Kirschner et al. US 2008/0028946 or alternatively Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aviles et al. US 2014/0161940 (cited on Information Disclosure Statement filed April 7, 2021) in view of Savage US 2015/0314955 or Pribus et al. US 2013/0068109 in further view of Evgi EP 1 658 796 (cited on Information Disclosure Statement filed April 7, 2021) as applied to claim 1 above in view of Kirschner et al. US 2008/0028946.
Regarding Claim 4, modified Aviles et al. is silent regarding an air pressure hole disposed on the water capsule.
Kirschner et al. discloses a capsule comprising an air pressure hole (outlet aperture 150) disposed on the capsule (‘946, FIGS. 4-5) (‘946, Paragraph [0031]).
Both Aviles et al. and Kirschner et al. are directed towards the same field of endeavor of beverage capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aviles et al. and incorporate an air pressure hole onto the capsule as taught by Kirschner et al. in order to allow the beverage to flow 
Further regarding Claim 4, the limitations “configured to release air pressure once the coffee capsule is perforated during entrance of the water capsule into the coffee machine” are limitations regarding intended use of the capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Claims 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aviles et al. US 2014/0161940 (cited on Information Disclosure Statement filed April 7, 2021) in view of Savage US 2015/0314955 or Pribus et al. US 2013/0068109 as applied to claim 1 above in view of Miozzo et al. US 2020/0216256 or alternatively Claims 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aviles et al. US 2014/0161940 (cited on Information Disclosure Statement filed April 7, 2021) in view of Savage US 2015/0314955 or Pribus et al. US 2013/0068109 in further view of Evgi EP 1 658 796 (cited on Information Disclosure Statement filed April 7, 2021) as applied to claim 1 above in view of Miozzo et al. US 2020/0216256.
Regarding Claim 9, modified Aviles et al. is silent regarding the water capsule comprising between 25 to 100 ml of water.
Miozzo et al. discloses coffee pods a water volume of about 30-40 ml for espresso capsules (‘256, Paragraph [0004]), which falls within the claimed water volume range of 25 to 100 ml of water.
Both Aviles et al. and Miozzo et al. are directed towards the same field of endeavor of beverage capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aviles et al. and incorporate 30-40 ml of water, which falls within the claimed water volume range of 25 to 100 ml of water, since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art would incorporate the amount of water based upon the desired strength of coffee desired.  One of ordinary skill in the art would incorporate more water to dilute the beverage to make a less strong beverage and would incorporate less water to make a strong beverage.
Regarding Claims 18-19, Miozzo et al. discloses the coffee capsule comprising between 5-15 grams of ground coffee in powder form (‘256, Paragraphs [0003]-[0004]), which falls within the claimed range of between 5 to 20 grams or 7 to 12 grams of coffee in powder form.
Both Aviles et al. and Miozzo et al. are directed towards the same field of endeavor of beverage capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aviles et al. and incorporate 5-15 grams of ground coffee in powder form, which falls within the claimed ranges of between 5 to 20 grams or 7 to 12 grams of coffee in powder form, since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one .

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of Claims 1-9 and 16-19 under USC 103(a) have been fully considered and are persuasive.  Applicant argues on Page 5 of the Remarks that the valve is disposed on the coffee capsule and that the valve is not disposed on the coffee capsule.  This particular argument is found persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aviles et al. modified with Savage or Pribus et al. or alternatively a new ground(s) or rejection is made in view of Aviles et al. modified with Savage or Pribus et al. further modified with Evgi et al.
Insofar as applicant argues the previous modification of Aviles et al. modified with Evgi on Page 6 of the Remarks that one of ordinary skill in the art would not look to combine the teachings of Evgi and Aviles in that Evgi does not describe two chambers arranged one inside the other but rather several containers arranged in a row and applicant argues that one would not look to Evgi when seeking to modify Aviles given the alleged completely different structures of the two prior art references, Examiner first notes that the claim limitation recites “A capsule comprising” and “a water capsule holding a quantity of water.”  The fluid dairy product or the liquid flavoring would necessarily contain a quantity of water, i.e. a fluid would necessarily contain water to be Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (MPEP § 2111.03.I.).  The claim does not preclude the presence of other ingredients in the water capsule that holds a quantity of water.  The claim broadly reads on and encompasses a water capsule containing other water containing fluids such as a fluid dairy product or a liquid flavoring.  The claim does not specify that the water capsule holds only a quantity of water without any other ingredients.  In the event that it can be argued that the limitations “a water capsule holding a quantity of water” necessarily entails a water capsule holding a quantity of water without the presence of any other ingredients and in the event that it can be argued that Aviles et al. does not read on the claimed limitations regarding the water capsule holding a quantity of water, Aviles et al. teaches one of the capsule chambers containing a fluid that is mixed with coffee stored in another of the capsule chambers (‘940, Paragraph [0018]).  One of ordinary skill in the art would substitute the generic fluid used to mix with the coffee in the capsule of Aviles et al. and use the fluid of water specifically since Evgi et al. teaches that water was a known fluid component capable of mixing with coffee in the coffee beverage preparation art (‘796, Paragraph [0016]).  Therefore, this particular argument is not found persuasive.  It is noted that a new combination of references has been used to reject the claims.  A Non-Final Office Action has been issued herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ezaz-Nikpay et al. US 2015/0289708 discloses a capsule comprising a valve disposed at an outlet of the capsule (‘708, Paragraph [0084]).
Smith et al. US 2015/0201790 discloses a capsule comprising a lid having a valve that opens when exposed to a suitable pressure or when mated with a water inlet tube (‘790, Paragraph [0058]) wherein a valve that opens to permit beverage to exit when liquid is introduced into the cartridge but otherwise remains closed wherein a piercing element for forming the outlet opening may be used to allow the valve to open (‘790, Paragraph [0059]).
Novak et al. US 2017/0120203 discloses a self-closing septum valve provided at the outlet that opens with increased pressure in the lower compartment (‘203, Paragraph [0021]) wherein the septum or other valve type element permits flow into and/or out of the cartridge (‘203, Paragraph [0035]).
McHugh et al. US 2019/0225414 discloses water or other liquid provided into a first chamber of the container to mix with beverage materials (‘414, Paragraph [0046]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792